Case: 14-20722      Document: 00513097215         Page: 1    Date Filed: 06/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                June 29, 2015

                                    No. 14-20722
                                                                                Lyle W. Cayce
                                                                                     Clerk
                                  Summary Calendar


ANTOINETTE RENEE LAMPKIN,

                                                 Plaintiff-Appellant,
v.

AJILON PROFESSIONAL STAFFING,

                                                 Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3779


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Antoinette Renee Lampkin (“Lampkin”), proceeding
pro se, brought this suit against Defendant-Appellee Ajilon Professional
Staffing (“APS”) asserting discrimination in violation of the Americans with
Disabilities Act (“ADA”).         Upon reviewing the parties’ cross-motions for
summary judgment, the district court entered final judgment in favor of APS.
We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-20722      Document: 00513097215         Page: 2    Date Filed: 06/29/2015



                                      No. 14-20722
       APS is a staffing agency that recruits qualified candidates for job
openings with client companies.          On March 1, 2012, Lampkin interviewed
with Megan Hiller, a staffing manager at APS, to discuss a legal assistant
position.   Near the end of the interview, Lampkin asked Hiller about the
position’s flexibility, informing Hiller that she would need to leave work early
on Wednesday and Thursday evenings in order to take a “special needs child”
to speech and occupational therapy appointments.                  Hiller allegedly told
Lampkin that “working downtown may not be a good option for you,” but
subsequently repeated her intent to submit Lampkin’s resume for the position.
On March 26, Lampkin sent an email to Hiller inquiring about the status of
the legal assistant position.       The following day, Hiller responded that the
position had been filled by another agency before Hiller had an opportunity to
submit Lampkin’s resume.          On April 19, 2012, Lampkin emailed Katherine
Byrd-Hand (“Byrd”), another employee at APS, requesting to submit her
resume for “office administration positions.”            While Byrd initially replied
expressing interest in meeting with Lampkin, she took no further action after
discovering that Lampkin was “represented” by Hiller.             Byrd was unaware of
Lampkin’s relationship with a “special needs child.”
       Lampkin filed suit in the United States District Court for the Southern
District of Texas, claiming that both Hiller and Byrd discriminated against her
based on her association with a disabled person in violation of the ADA. 1
Following discovery, the parties each moved for summary judgment on
Lampkin’s ADA claim, and the district court referred the motions to a
magistrate judge, who recommended denying Lampkin’s motion and granting

       1 Lampkin’s original complaint also asserted Title VII claims for discrimination on
the basis of race and sex. These claims were previously dismissed by the district court, and
Lampkin has not appealed that decision.


                                             2
    Case: 14-20722      Document: 00513097215      Page: 3     Date Filed: 06/29/2015



                                  No. 14-20722
summary judgment in favor of APS.        After conducting a de novo review, the
district court adopted the magistrate judge’s recommendation.            This appeal
followed.
      We review “a district court's grant of summary judgment de novo,
applying the same standards as the district court.”          Ibarra v. United Parcel
Serv., 695 F.3d 354, 355 (5th Cir. 2012).    Summary judgment is appropriate
where the movant demonstrates “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.”        Fed.
R. Civ. P. 56(a).   A genuine dispute of material fact exists “if the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).              When cross-
motions for summary judgment have been filed, we review each party’s motion
“independently, viewing the evidence and inferences in the light most
favorable to the nonmoving party.”     Green v. Life Ins. Co. of N. Am., 754 F.3d
324, 329 (5th Cir. 2014) (quoting Duval v. N. Assur. Co. of Am., 722 F.3d 300,
303 (5th Cir. 2013)).    A party asserting a genuine dispute of material fact
“must support such an assertion by citing specific parts of the record.”      Grimes
v. Wal-Mart Stores Texas, L.L.C., 505 F. App'x 376, 379 (5th Cir. 2013).
      Based on a careful review of the record, the parties’ respective briefs, and
the relevant magistrate and district court opinions, we conclude that APS’s
motion for summary judgment was properly granted.                The district court
correctly concluded that Lampkin failed to establish the fourth element of her
prima facia case, i.e., presenting sufficient evidence that would raise a genuine
issue of material fact as to whether the adverse employment action raised “a
reasonable inference that the relative's disability was a determining factor in
the employer's adverse action.”      Id. at 380.     Because the district court’s
careful analysis thoroughly explains our reasoning, we need not engage in a

                                        3
    Case: 14-20722    Document: 00513097215     Page: 4    Date Filed: 06/29/2015



                                 No. 14-20722
redundant analysis simply to reach the same result.       We therefore AFFIRM
for essentially the same reasons as those assigned by the district court.




                                       4